By the Court,

Marcy, J.
The states being independent sovereignties, judgments recovered in the courts of one state would he foreign judgments in every other, but for that clause in the constitution of the United States which declares that "full faith and credit shall be given in each state to the acts, records and judicial proceedings of every other state.” Article 4, § 1, Constitution of the U. S. The same section authorizes congress to prescribe the manner of proving such acts, records and proceedings, and the effect thereof. This was done by an act passed the 26th May, 1790. Records and judicial proceedings, when authenticated as that act directs, are to receive such faith and credit in every court with» in the United States as they have by law or usage in the courts of the state from whence they are taken.
The obvious effect of these provisions should have been to cause judgments recovered in one state to be regarded in every other in much the same light as domestic judgments; but this was not so. From some of the early cases, it appears that a judgment rendered by a court of one state was not considered conclusive between the parties by courts of other states, in the same manner and to the same extent as judgments rendered by their own courts. Such a judgment was declared to be prima facie evidence of debt only, and that in an action upon it, brought in another state, the consideration might be examined into. 1 Caines, 460. 1 Mass. R. 401. This was giving but very little effect to that provision of the *155constitution to which I have referred, and judgments in sister states were by these decisions made but little more efficacious than foreign judgments. The state courts which had made these decisions became convinced that they had not gone far enough to satisfy the constitution ; but they were exceedingly reluctant to go so far as to give such judgments the character and full effect of domestic judgments.
The supreme court of Massachusetts, in the case of Bissell v. Briggs, 9 .Mass. R. 462, placed judgments rendered in other states on ground considerably higher than that on which foreign judgments stand; but it did not raise them to the full dignity and effect of domestic judgments. Ch. J. Parsons viewed the questions very closely, and came to conclusions in which the courts of that state, as xvell as those in almost all the other states, have repeatedly concurred. These conclusions cannot be more clearly expressed than in the language of that able judge. He says; 66 Judgments rendered in any other of the United States are not, when produced here as the foundation of actions, to be considered as foreign judgments, the merits of which are to be inquired into, as well as the jurisdiction of the courts rendering them; neither are they to be considered as domestic judgments rendered in our own courts of record, because the jurisdiction of the courts rendering them is a subject of inquiry. But such judgments, as far as the court rendering them had jurisdiction, are to have in our courts full faith and credit. They may therefore be declared on as evidences of debts or promises; and on the general issue, the jurisdiction of the courts rendering them is put in issue, but not the merits of the judgments.”
The case of Mills v. Duryee, 7 Cranch, 418, was decided in the supreme court of the United States about the same time the decision in Bissell v. Briggs was pronounced ; but from the circumstance that no allusion is made in either of the opinions delivered in the latter case to the views entertained by the supreme court of the United States on the same subject, it is to be inferred that these views were not then known in Massachusetts.
It was asserted on the argument that the decision of the court in the case of Bissell v. Briggs, so far as it denied to a *156judgment of a sister state the same conclusiveness that is yielded to.a domestic judgment, was overruled by the case of The Commonwealth, v. Green. Ch. J. Parker says, in the course of his opinion in the case of Hall v. Williams, 6 Pick. 232, “ This court yielded a painful deference to the decision of Mills v. Duryee, without that close examination it would have received if presented to them otherwise than incidentally, and if its bearing had been of importance in the case then before the court.”
The case of Mills v. Duryee has been under the consideration of most of the state courts, and they have generally refused to consider it a binding authority to the extent contended for by the plaintiffs in this suit. This court has done so in several instances. In the case of Borden v. Fitch, 15 Johns. R. 121, it determined that the judgment or sentence of the court of a sister state might be examined into in a suit here, so far as relates to the jurisdiction of the court, and no effect or validity would be given to it, if it appeared that the court rendering it had not jurisdiction of the person as well as the subjectJ matter. The case of Andrews v. Montgomery, 19 Johns. R. 162, recognizes and affirms the same doctrine. The decision of this court in Shumway v. Stillman, 4 Cowen, 272, was upon a question in most respects like the one raised by the demurrer to the first plea in the case before us. In that case, it was explicitly decided, “that it was competent for the defendant to shew, by a special plea, that the court in which the judgment was rendered had no jurisdiction either of the subject matter or of the person.”
The courts of Connecticut, Pennsylvania, New-Hampshire, New-Jersey and Kentucky have also decided, that “ the jurisdiction of the court rendering a judgment may be inquired into when a suit is brought in the courts of another state on that judgment.” Thurber v. Blackbourne, New-Hampshire Rep. 246. Benton v. Bingot, 10 Serg. & Rawle, 240. Aldrich v. Henney, 4 Conn. Rep. 280. Curtis v. Gibbs, Penn. Rep. 405. Boyers v. Coleman, Harden, 413. This doctrine does not depend merely on the authority of adjudged cases; it has a better foundation; it rests upon a principle of natural justice. No man is to be condemned without the oppor*157tunity of making a defence, or to have his property taken from him by a judicial sentence without the privilege of shewing, if he can, the claim against him to be unfounded. If a party has a right to defend himself in an action upon a judgment of a sister state, by shewing a want of jurisdiction in the court that rendered it, he must be permitted to plead such facts as make out the defence. The general issue in an action of debt on a judgment of a sister state would properly be like that in an action on a domestic judgment—ml iiel record. But in the cases decided in Massachusetts, New=Hampshire, Connecticut and New-Jersey, nil debet was declared to be a good plea. The defendants in such cases are not confined however to the simple plea of the general issue. In most of the cases reported, they have interposed special pleas like the first in this case. This court decided, in Shumway v. Stillman, that there was not any objection on the ground of principle to the plea in that case which was designed to deny a notice of or an appearance to the action in the original suit. In Hall v. Williams, the second and third pleas were, as to the subject matter of them, like the second plea in this case. There were two defendants. They pleaded first, ml iiel record; secondly, that they had no notice of the original action, and that they did not appear in it or authorize any one to appear for them. Thirdly, one of them pleaded separately that he never was an inhabitant of the state in which the original suit was prosecuted, or a resident therein, and that he never had notice of the original action or appeared thereto. To the second and third pleas there was a replication like that to the second plea in this case, which was, that the defendants are estopped from denying an appearance by the record which shews that they did appear. The record was set forth, and it did not shew the fact which was alleged as matter of estoppel—the appearance of both defendants. Judgment was therefore given against the replication setting up the estoppel. All the cases shew that matters may be pleaded other than the simple denial of the existence of the record.
But it is strenously contended that if other matter may be pleaded by the defendant, he is estopped from asserting *158any thing against the allegation contained in the record. It imports perfect verity, it is said, and the parties to it cannot be heard to impeach it. It appears to me that this proposition assumes the very fact to be established, which is the only question in issue. For what purpose does the defendant question the jurisdiction of the court 1 Solely to shew that its proceedings and judgments are void, and therefore the supposed record is not in truth a record. If the defendant had not proper notice of, and did not appear to the original action, all the state courts, with one exception, agree in opinion that the paper introduced as to him is no record ; but if he cannot shew, even against the pretended record that fact, on the alleged ground of the uncontrolable verity of the record, he is deprived of his defence by a process of reasoning that is to my mind little less than sophistry. The plaintiffs in effect declare to the defendant: The paper declared on is a record, because it says you appeared, and you appeared because the paper is a record. This is reasoning in a circle. The appearance makes the record uncontrolable verify, and the record makes the appearance an unimpeachable fact. The fact which the defendant puts in issue (and the whole current of state court authority shows it to be a proper issue) is the validity of the record, and yet it is contended that he is estopped by the unimpeachable credit of that very record from disproving any one allegation contained in it. Unless a court has jurisdiction, it can never make a record which imports uncontrolable verity to the party over whom it has usurped jurisdiction, and he ought not therefore to be estopped, by any allegation in that record, from proving any fact that goes to establish the truth of a plea alleging a want of jurisdiction.^) So long as the question of jurisdiction is in issue, the judgment of a court of another state is in its effect like a foreign judgment; it is prima faáe evidence: but for all the purposes of sustaining that issue, it is examinable into to the same extent as a judgment rendered by a foreign court. If the jurisdiction of the court is not impeached, it has the character of a record, and for all purposes should receive full faith and credit.
*159Let the law as I have laid it down be applied to the pleadings in this case. The first plea does not shew a want of jurisdiction. The defendant says that when the suit was commenced he was, and ever since has been a resident of the city of New-York, and that he had not been within the state of Massachusetts, or bound by the laws, or in any manner subject to the jurisdiction of the courts of that state. Pleading is the statement of facts which shew a cause of action or a matter of defence. The law arising from these facts is not proper to be introduced into a declaration or plea. 1 Chitty, 215. That part of the plea in this case which alleges that the defendant was not bound by the Jaws, or in any manner subject to the jurisdiction of thé courts of the state of Massachusetts, is a statement of law and not of facts impeaching the jurisdiction of the court rendering the judgment on which this action is brought. It is a question of law, to arise from facts which the defendant is to disclose, whether he was bound by the laws of Massachusetts, or subject to the jurisdiction of its courts. I shall, therefore, consider this plea as if this allegation were not in it; or in other words, I shall consider only the facts stated in it. Although the defendant was not in the state, he might have authorized the entry of his appearance. He might have appeared by an attorney, and fully contested the right of the plaintiff to recover. If he authorized his appearance, or if he procured bail to be put in for him, or if he retained an attorney to appear and defend the suit, his person would, by either of these acts, be submitted to the jurisdiction of the court, and either of them might have taken place, and the plea as to all the facts stated in it be entirely true. Chief Justice Parsons, in the case of Bissell v. Briggs, supposes that where proceedings were instituted by process of attachment in one state against the property of a citizen of another, he might appear in person, or by attorney, to defend his property without thereby giving the court jurisdiction of his person. The court would not in such a casa, I concede, have jurisdiction over his person for any other but the direct objects of the proceedings; and as far as those were concerned, he would be subjected to the authority of the court. If a citizen of *160one state should go into another to claim property seized on attachment, and subject the attaching creditors to costs and expenses, which in the due course of proceedings should be adjudged to them by a court of competent authority, will it be pretended that he could resist the payment of these costs and expenses on the ground that he was not subject to the jurisdiction of the court? For all the fair and direct objects of the suit, he was within its jurisdiction. So if the proceedings were not in ream, but the property of the defendant was attached to compel him to appear and answer to proceedings in personam, and he did in fact appear and litigate the cause with the plaintiff he could not be heard to question the jurisdiction of that court over his person. I do not think Chief Justice Parsons intended to say more than this : That when a court had the jurisdiction of the person of a defendant for one purpose, it could not legally bind him by a judgment or sentence in a distinct and different matter.
The second plea, in my opinion, presents a complete defence. The facts therein stated shew that the court in which the judgment was rendered could not have acquired jurisdiction of the defendant’s person: but these facts are inconsistent with the statement in the record. My views in relation to the estoppel by the record are already expressed. To say that the defendant may shew the supposed record to be a nullity by shewing a want of jurisdiction in the court which made it, and at the same time to estop him from doing so because the court have inserted in the record an allegation which he offers to prove untrue, does not seem to me to be very consistent. Under the operation of such a rule, a court could always sustain its jurisdiction if it had any solicitude to do so; or rather the party who had the benefit of its decision, and who by the practice of most tribunals is entrusted with making the record, would not fail to put it beyond the power of his opponent to shew a want of jurisdiction. This point has been adjudicated upon. In the case of Hall v. Williams, before referred to, the plaintiffs put in a replication like the one in this case. The precise question as to the estoppel by the record was raised by the pleadings, but it was not direct*161ly decided. The plaintiff was deceived as to the effect of the record; it did not in fact contain the matter of estoppel which he had set forth in his replication. The court, however, intimate an opinion pretty distinctly in favor of the replication. They say, “ If it had appeared by the record that the defendants had notice of the suit, or appeared in defence, we are inclined to think it could not be gainsayed.” A more direct authority on the other side of the question is found in the case of Aldrich v. Kenney, 4 Conn. R. 380. There the defendant was permitted to shew that he had no notice of the suit, and did not appear; although it appeared by the record produced that he had appeared by attorney. This is a direct authority against the principle by which it is attempted to sustain the replication in this case. If the allegation in the record of an appearance by an attorney is examinable into in an action on the judgment, and may be disproved, I cannot see why the allegation of an appearance of the party in person is not in like manner questionable. I am therefore of opinion that the demurrer to the plaintiffs’ replication is well taken.
The plaintiffs, therefore, are entitled to judgment on their demurrer to the first plea, and the defendant is entitled to judgment on his demurrer to the replication, with leave to each party to amend on payment of costs.